NUMBER 13-14-000208-CR

                                    COURT OF APPEALS

                          THIRTEENTH DISTRICT OF TEXAS

                             CORPUS CHRISTI - EDINBURG


                          IN RE MARKUS ANTONIUS GREEN


                           On Petition for Writ of Mandamus.


                                 MEMORANDUM OPINION

   Before Chief Justice Valdez and Justices Rodriguez and Longoria
                  Memorandum Opinion Per Curiam1

        Relator, Markus Antonius Green, proceeding pro se, filed a document entitled

“Motion for Temporary Injunctive Relief from Prison Officials at Neal Unit” in the above

cause on April 7, 2014. Relator states that he is seeking to “restrain” prison officials from

“withholding [relator’s] eyeglasses” for the purposes of “theft” or confiscation as

“retaliation for [relator’s exercise of his legal rights to grieve against State officials.”

Relator further seeks to compel prison officials to return his personal law books to him.



        1 See TEX. R. APP. P. 52.8(d) (“When denying relief, the court may hand down an opinion but is not
required to do so.”); TEX. R. APP. P. 47.4 (distinguishing opinions and memorandum opinions).
       Because the document does not reference an order or judgment subject to appeal

and relator asks us to command a public officer to perform an act, we construe this

document as a petition for writ of mandamus. See generally TEX. R. APP. P. 25.1(a), (d);

In re Castle Texas Prod. Ltd. P'ship, 189 S.W.3d 400, 403 (Tex. App.—Tyler 2006, orig.

proceeding) (“The function of the writ of mandamus is to compel action by those who by

virtue of their official or quasi-official positions are charged with a positive duty to act.”)

(citing Boston v. Garrison, 152 Tex. 253, 256 S.W.2d 67, 70 (1953)).

       To be entitled to mandamus relief, relator must establish both that he has no

adequate remedy at law to redress his alleged harm, and that what he seeks to compel

is a ministerial act not involving a discretionary or judicial decision. State ex rel. Young

v. Sixth Judicial Dist. Court of Appeals at Texarkana, 236 S.W.3d 207, 210 (Tex. Crim.

App. 2007). If relator fails to meet both of these requirements, then the petition for writ of

mandamus should be denied. See id.

       It is the relator’s burden to properly request and show entitlement to mandamus

relief. Walker v. Packer, 827 S.W.2d 833, 837 (Tex. 1992) (orig. proceeding); In re

Davidson, 153 S.W.3d 490, 491 (Tex. App.—Amarillo 2004, orig. proceeding); see

Barnes v. State, 832 S.W.2d 424, 426 (Tex. App.—Houston [1st Dist.] 1992, orig.

proceeding) (“Even a pro se applicant for a writ of mandamus must show himself entitled

to the extraordinary relief he seeks.”). In addition to other requirements, the relator must

include a statement of facts supported by citations to “competent evidence included in the

appendix or record,” and must also provide “a clear and concise argument for the

contentions made, with appropriate citations to authorities and to the appendix or record.”

See generally TEX. R. APP. P. 52.3. The relator must also file an appendix and record



                                              2
sufficient to support the claim for mandamus relief. See id. R. 52.3(k) (specifying the

required contents for the appendix); R. 52.7(a) (specifying the required contents for the

record); see also Walker, 827 S.W.2d at 837; In re Blakeney, 254 S.W.3d 659, 661 (Tex.

App.—Texarkana 2008, orig. proceeding).

       In addition to other deficiencies, relator’s pleading does not include either an

appendix or a record and is unsupported by any documentation or evidence. The Court,

having examined and fully considered the petition for writ of mandamus and the

applicable law, is of the opinion that relator has not met his burden to obtain mandamus

relief. State ex rel. Young, 236 S.W.3d at 210. Accordingly, the petition for writ of

mandamus is DENIED. See TEX. R. APP. P. 52.8(a).


                                               PER CURIAM


Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed the
9th day of April, 2014.




                                           3